



    


Exhibit 10.3


EXECUTION VERSION
 
PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT, dated as of May 8, 2020 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), is entered into by and among Service Properties Trust, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the direct and indirect Subsidiaries of the Borrower listed on the
signature pages hereof (together with the Borrower, each, a “Pledgor” and
collectively, the “Pledgors”, which terms shall include any Person that becomes
a Pledgor pursuant to Section 32 hereof), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the benefit of the Lenders (as defined below).
RECITALS:
WHEREAS, the Borrower, the financial institutions from time to time party
thereto as lenders (collectively, the “Lenders”), and the Administrative Agent
have entered into that certain Second Amended and Restated Credit Agreement,
dated as of May 10, 2018 (as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement, dated as of September 17, 2019, and by
that certain Second Amendment to Second Amended and Restated Credit Agreement,
dated as of the date hereof (the “Second Amendment”), and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions contained
in the Credit Agreement;
WHEREAS, the Borrower and each of the other Pledgors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts;
WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and from the modifications thereto
contemplated by the Second Amendment; and
WHEREAS, it is a condition precedent to the continued extension of such
financial accommodations under the Credit Agreement and to the effectiveness of
the Second Amendment that the Pledgors execute and deliver this Pledge
Agreement, among other things, to grant to the Administrative Agent for benefit
of the Lenders a security interest in the Pledged Collateral (as defined below)
as security for the Obligations.
NOW, THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal, refinancing or extension of the agreements described
hereinabove or otherwise) heretofore, now or hereafter made to or for the
benefit of any Pledgor pursuant to any Loan Document, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Administrative Agent hereby agree as follows:


1

--------------------------------------------------------------------------------





section 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined (and, with respect to such
terms, the singular shall include the plural and vice versa and any gender shall
include any other gender as the context may require). Unless otherwise defined
herein or in the Credit Agreement, capitalized terms used herein that are
defined in the UCC have the meanings assigned to them in the UCC, including,
without limitation “Control” and “Security”. In addition, as used in this Pledge
Agreement:
“Pledged Interests” means, with respect to each Pledgor, such Pledgor’s right,
title and interest in the Equity Interests of the Pledged Subsidiaries named on
Schedule I attached hereto (and/or on any Schedule I attached to any applicable
Pledge Supplement or Pledge Amendment), including, without limitation, all
economic interest and rights to vote or otherwise manage or control such Pledged
Subsidiaries and all rights as a partner, shareholder, member or trustee
thereof, whether now owned or hereafter acquired.
“Pledged Subsidiary” means a Person that has issued any Equity Interest that
constitutes any part of the Pledged Collateral.
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Administrative
Agent’s security interest in any Pledged Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions. Any and all terms used in this Pledge Agreement which are defined in
the UCC shall be construed and defined in accordance with the meaning and
definition ascribed to such terms under the UCC, unless otherwise defined
herein.
section 2.Pledge. Each Pledgor hereby pledges and collaterally assigns to the
Administrative Agent, for the benefit of the Lenders, and grants to the
Administrative Agent, for the benefit of the Lenders, a continuing security
interest in, and a right to set off against, any and all right, title and
interest of such Pledgor in and to the collateral described in subsections (a)
through (h) below (collectively, the “Pledged Collateral”):
(a)The Pledged Interests;
(b)All distributions, cash, securities, interest, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all thereof to which such
Pledgor shall at any time be entitled in respect of the Pledged Interests;
(c)All payments due or to become due to such Pledgor in respect of any of the
foregoing;
(d)All of such Pledgor’s claims, rights, powers, privileges, authority, puts,
calls, options, security interests, liens and remedies, if any, in respect of
any of the foregoing;
(e)All of such Pledgor’s rights to exercise and enforce any and every right,
power, remedy, authority, option and privilege of such Pledgor relating to any
of the foregoing including, without limitation, any power to (i) terminate,
cancel or modify any agreement in respect of the foregoing, (ii) execute any
instruments and to take any and all other action on behalf of and in the name of
such Pledgor in respect of any of the foregoing and the applicable issuer
thereof, (iii) exercise voting rights or make determinations, (iv) exercise any
election (including, but not limited to, election of remedies), (v) exercise any
“put”, right of first offer or first refusal, or other option, (vi) exercise any
right of redemption or repurchase, (vii) give or receive any notice, consent,
amendment, waiver or approval, (viii) demand, receive, enforce, collect or
receipt for any of the foregoing, (ix) enforce or execute any checks, or other
instruments or orders, (x) file any claims and to take any action in connection


2

--------------------------------------------------------------------------------





with any of the foregoing; or (xi) otherwise act as of such Pledgor were the
absolute owner of such Pledged Interests and all rights associated therewith;
(f)All certificates and instruments representing or evidencing any of the
foregoing;
(g)All other rights, titles, interests, powers, privileges and preferences
pertaining to any of the foregoing; and
(h)All proceeds and products of the foregoing, however and whenever acquired and
in whatever form.
section 3.Security for Obligations. The security interest created hereby in the
Pledged Collateral secures the prompt payment, performance and observance of the
Obligations.
section 4.Delivery of Pledged Collateral; Financing Statements.
(a)Each Pledgor shall deliver to the Administrative Agent (i) within 10 Business
Days following the execution and delivery of this Pledge Agreement (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion), all certificates representing the Pledged Interests held by or on
behalf of such Pledgor, together with a supplement to Schedule I setting forth
the certificate number of each such certificate, and (ii) promptly upon the
receipt thereof by or on behalf of such Pledgor, any other certificates and
instruments constituting Pledged Collateral. Prior to delivery to the
Administrative Agent, all such certificates and instruments, if any,
constituting Pledged Collateral shall be held in trust by such Pledgor for the
benefit of the Administrative Agent pursuant hereto. Each such certificate shall
be delivered in suitable form for transfer by delivery or shall be accompanied
by a duly executed instrument of transfer or assignment in blank, substantially
in the form provided in Exhibit C attached hereto (a “Transfer Power”).
(b)Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any filing office in any UCC jurisdiction
that the Administrative Agent may reasonably deem necessary to perfect the
security interest granted hereby, any financing statements or amendments thereto
that (a) describe the Pledged Collateral and (b) contain any other information
required by Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment.
section 5.Subsequent Changes Affecting Pledged Collateral. Each Pledgor
represents and warrants that it has made its own arrangements for keeping itself
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of dividends, cash distributions or other distributions, reorganizations or
other exchanges, tender offers and voting rights), and each Pledgor agrees that
neither the Administrative Agent nor any of the Lenders shall have any
obligation to inform the Pledgors of any such changes or potential changes or to
take any action or omit to take any action with respect thereto. The
Administrative Agent may, after the occurrence and during the continuance of an
Event of Default, without notice and at its option, transfer or register the
Pledged Collateral or any part thereof into its or its nominee’s name with or
without any indication that such Pledged Collateral is subject to the security
interest hereunder. In addition, the Administrative Agent may, after the
occurrence and during the continuance of an Event of Default, exchange
certificates or instruments representing or evidencing Pledged Interests for
certificates or instruments of smaller or larger denominations.
section 6.Representations and Warranties. Each Pledgor represents and warrants
as follows:
(a)Title and Liens. Such Pledgor is, and will at all times continue to be, the
sole legal and beneficial owner of the Pledged Collateral of such Pledgor, free
and clear of any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) and (e) through (j) of the definition thereof) or
Negative Pledge.
(b)Interests in Partnerships and LLCs. None of the Pledged Collateral consisting
of an interest in a partnership or in a limited liability company (i) is dealt
in or traded on a securities exchange or in securities markets, (ii) is an
investment company security, or (iii) is held in a Securities Account. Effective
at all times from and after the date that is 10 Business days following the date


3

--------------------------------------------------------------------------------





hereof, all of the Pledged Collateral consisting of an interest in a partnership
or a limited liability company shall by its terms expressly provide that it is a
security governed by Article 8 of the UCC and such security shall be evidenced
by a certificate.
(c)Authorization. Such Pledgor has the right, power and authority, and has taken
all necessary action to authorize it, to execute, deliver and perform this
Pledge Agreement in accordance with its terms. The execution, delivery and
performance of this Pledge Agreement in accordance with its terms, including the
granting of the security interest hereunder, do not and will not, by the passage
of time, the giving of notice, or both: (i) require any governmental approval or
violate any applicable law relating to such Pledgor, (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of
such Pledgor, or any indenture, agreement or other instrument to which such
Pledgor is a party or by which it or any of the Pledged Collateral of such
Pledgor or its other property may be bound, or (iii) except for any Lien created
hereunder, result in or require the creation or imposition of any Lien upon or
with respect to any of the Pledged Collateral of such Pledgor or such Pledgor’s
other property whether now owned or hereafter acquired. Neither such Pledgor nor
any Subsidiary thereof is an Affected Financial Institution.
(d)Name, Organization, Etc. Such Pledgor’s exact legal name, type of legal
entity, jurisdiction of formation, organizational identification number and
location of its chief executive office are, as of the date hereof, as set forth
on Schedule II. Except as set forth on such Schedule II, within the 5 years
prior to the date hereof, such Pledgor has not changed its name or merged with
or otherwise combined its business with any other Person. Such Pledgor (i) is a
corporation, limited liability company or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
formation as set forth on Schedule II, (ii) is duly organized and validly
existing solely under the laws of such jurisdiction of formation, (iii) has the
power and authority to own, lease and operate its Properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a domestic or foreign corporation, limited
liability company or other legal entity, and authorized to do business, in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification or authorization, except where the failure
to be so qualified or authorized could not reasonably be expected to have, in
each instance, a Material Adverse Effect.
(e)Pledged Collateral. The information set forth on Schedule I with respect to
the Pledged Collateral of such Pledgor is true and correct. Such Pledgor is the
sole owner of each of its Pledged Subsidiaries, and the Pledged Interests of
such Pledgor represent 100% of each class of the issued and outstanding capital
stock, membership interests or partnership interests, as applicable, of each of
its Pledged Subsidiaries.
(f)Validity and Perfection of Security Interest. This Pledge Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Pledged
Collateral. Such security interest will be perfected (i) with respect to any
such Pledged Collateral that is a Security and is evidenced by a certificate,
when such Pledged Collateral is delivered to the Administrative Agent with duly
executed Transfer Powers with respect thereto or when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the Pledgors, (ii) with respect to any such
Pledged Collateral that is a Security but is not evidenced by a certificate,
when UCC financing statements in appropriate form are filed in the appropriate
filing offices in the jurisdiction of organization of the Pledgors or when
control is established by the Administrative Agent over such interests in
accordance with the provision of Section 8-106 of the UCC, or any successor
provision, and (iii) with respect to any such Pledged Collateral that is not a
Security, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the Pledgors.
Except as set forth in this subsection, no action is necessary to perfect the
security interest granted by any Pledgor under this Pledge Agreement.


4

--------------------------------------------------------------------------------





(g)No Other Interests. No financing statement naming any Pledgor as debtor and
describing or purporting to cover all or any portion of the Pledged Collateral,
which has not lapsed or been terminated, has been filed in any jurisdiction
except for financing statements naming the Administrative Agent as secured
party. No Pledgor has (i) registered the Pledged Collateral in the name of any
other Person, (ii) consented to any agreement by any of the Pledged Subsidiaries
in which any such Pledged Subsidiary agrees to act on the instructions of any
other Person, (iii) delivered the Pledged Collateral to any other Person, or
(iv) otherwise granted Control of the Pledged Collateral to any other Person.
(h)Authorization of Equity Interest. All Equity Interests which constitute
Pledged Collateral are duly authorized, validly issued, and if applicable, fully
paid and nonassessable and are not subject to preemptive rights of any Person.
(i)Pledgor’s Authority. No authorization, approval, or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required either (i) for the pledge of the Pledged Collateral pursuant to this
Pledge Agreement or for the execution, delivery or performance of this Pledge
Agreement by the Pledgors (except for the filing of financing statements
contemplated pursuant to Section 4(b) hereof) or (ii) for the exercise by the
Administrative Agent of the voting or other rights provided for in this Pledge
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Pledge Agreement (except as may be required in connection with such disposition
by laws affecting the offering and sale of securities generally). There are no
restrictions upon the voting rights associated with, or upon the transfer of,
any of the Pledged Collateral.
(j)Transfer Powers. Any Transfer Powers delivered in connection with this Pledge
Agreement are duly executed and give the Administrative Agent the authority they
purport to confer.
(k)Obligations to Pledged Subsidiaries. No Pledgor has any obligation to make
further capital contributions or make any other payments to the Pledged
Subsidiaries with respect to its interest therein.
section 7.Covenants.
(a)Change of Name, Etc. Except to the extent expressly permitted by the terms of
the Loan Documents, each Pledgor agrees that it will (i) not change its name or
its current legal structure, and will not, in one transaction or a series of
related transactions, merge into or consolidate with any other entity, or sell
all or substantially all of its assets, (ii) maintain its due organization and
good standing in its jurisdiction of organization, (iii) not change its
jurisdiction of organization, and (iv) not change its principal place of
business or chief executive office (if it has more than one place of business),
in each case, unless such Pledgor shall have given the Administrative Agent not
less than 30-days’ prior written notice of such event or occurrence and the
Administrative Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Pledged Collateral, or (y) taken
such steps (with the cooperation of the Pledgors to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Administrative Agent’s security interest in such
Pledged Collateral.
(b)No Liens; No Transfer of Pledged Collateral. No Pledgor will (i) except as
otherwise permitted by the Loan Documents, sell or otherwise dispose of, or
grant any option with respect to, any of the Pledged Collateral without the
prior written consent of the Administrative Agent, (ii) create or permit to
exist any Lien or Negative Pledge upon or with respect to any of the Pledged
Collateral (other than Permitted Liens of the types described in clauses (a)
through (c) and (e) through (j) of the definition thereof), (iii) register the
Pledged Collateral in the name of any Person other than the Administrative
Agent, (iv) consent to any agreement between any Pledged Subsidiary and any
Person (other than the Administrative Agent) in which such Pledged Subsidiary
agrees to act on the instructions of any such Person, (v) deliver any Pledged
Collateral or any related Transfer Power or


5

--------------------------------------------------------------------------------





endorsement to any Person other than the Administrative Agent (or a designee
thereof) or (vi) otherwise grant Control of any Pledged Collateral to any Person
other than the Administrative Agent.
(c)Further Assurances. Each Pledgor will, at its expense, promptly execute,
authorize, acknowledge and deliver all such instruments, certificates and other
documents, and take all such additional actions, as the Administrative Agent
from time to time may reasonably request in order to preserve and perfect the
first priority security interest in the Pledged Collateral intended to be
created by this Pledge Agreement, including, without limitation, (i) the
authorization and filing of any necessary UCC financing statements, (ii) the
delivery to the Administrative Agent of any certificates that may from time to
time evidence the Pledged Collateral, (iii) the execution in blank and delivery
of any necessary Transfer Powers or other endorsements, (iv) taking such action
as necessary or desirable to enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder in respect of the Pledged Collateral,
and (iv) taking such action as required in the jurisdiction of organization of
the applicable Pledgor or Pledged Subsidiary in order to ensure the
enforceability and recognition of such first priority security interest in such
jurisdiction.
(d)Defense of Title. Each Pledgor will defend, at its own cost and expense, its
title to and ownership of the Pledged Collateral and the security interests of
the Administrative Agent in the Pledged Collateral against the claim and demands
of any other Person and will maintain and preserve the security interest in the
Pledged Collateral created hereby.
(e)Pledged Subsidiaries. Except as otherwise permitted by the terms of the Loan
Documents, no Pledgor shall (i) permit any Pledged Subsidiary to amend or modify
its articles or certificate of incorporation, articles of organization,
certificate of limited partnership, by-laws, operating agreement, partnership
agreement or other comparable organizational instrument in a manner which would
adversely affect the voting, liquidation, preference or other similar rights of
any holder of the Equity Interests pledged hereunder or impair the security
interest granted or purported to be granted herein, (ii) permit any Pledged
Subsidiary to dissolve, liquidate, retire any of its capital stock or other
instruments or securities evidencing ownership, reduce its capital or merge or
consolidate with any other entity, or (iii) vote any of its Equity Interests or
other investment property in favor of any of the foregoing.
(f)Additional Shares. No Pledgor shall permit any Pledged Subsidiary to issue
any additional Equity Interests unless such Equity Interests are pledged
hereunder as and when required pursuant to the following clause (g).
(g)Pledge Amendment. Each Pledgor will, upon obtaining ownership of any
additional Pledged Collateral, promptly (and in any event within five (5)
Business Days) deliver to the Administrative Agent a Pledge Amendment, duly
executed by such Pledgor and, if applicable, acknowledged by each additional
Pledged Subsidiary in connection therewith, in substantially the form of Exhibit
B hereto (a “Pledge Amendment”), in respect of any such additional Pledged
Collateral, pursuant to which such Pledgor shall confirm its grant of a security
interest in such additional Pledged Collateral to the Administrative Agent
pursuant to Section 2 hereof, such grant being deemed effective as of the date
hereof, regardless of whether such Pledge Amendment is ever executed pursuant to
this paragraph. Each Pledgor hereby authorizes the Administrative Agent to
attach each Pledge Amendment to this Pledge Agreement and to unilaterally amend
Schedule I hereto to include such additional Pledged Collateral as disclosed by
such Pledgor in such Pledge Amendment, and agrees that all Pledged Collateral
listed on any Pledge Amendment delivered to the Administrative Agent, or amended
Schedule I, shall for all purposes hereunder be considered Pledged Collateral
(it being understood and agreed that the failure by any Pledgor to prepare or
execute any such Pledge Amendment shall not prevent the creation or attachment
of the Administrative Agent’s lien and security interest in any such property,
which creation and attachment shall automatically, and be deemed to, occur
pursuant to Section 2 hereof).


6

--------------------------------------------------------------------------------





(h)Control Acknowledgment. Each Pledgor shall execute and deliver to each
Pledged Subsidiary a control acknowledgment (“Control Acknowledgment”)
substantially in the form of Exhibit D hereto and shall cause each such Pledged
Subsidiary to acknowledge in writing its receipt and acceptance thereof.
(i)Investment Property. Effective from and after the date that is 10 Business
Days following the date hereof, each Pledgor shall, and shall cause each Pledged
Subsidiary thereof that is a limited liability company or a partnership, to
elect that the Pledged Interests be securities governed by Article 8 of the UCC
and to evidence such securities by a certificate, in each such case, in a manner
acceptable to the Administrative Agent.
(j)Delivery of Additional Certificates, Etc. If a Pledgor shall receive any
certificate (including, without limitation, any certificate representing a stock
and/or liquidating dividends, other distributions in property, return of capital
or other distributions made on or in respect of the Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests or received in exchange for Pledged Collateral or any part
thereof or as a result of any merger, consolidation, acquisition or other
exchange of assets or on the liquidation, whether voluntary or involuntary, or
otherwise), instrument, option or rights in respect of any Pledged Collateral,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any Pledged Collateral, or otherwise in respect thereof, such Pledgor shall
hold the same in trust for the Administrative Agent and promptly deliver the
same to the Administrative Agent in the exact form received, duly indorsed by
such Pledgor to the Administrative Agent, if required, together with an undated
Transfer Power covering such certificate (or other appropriate instrument of
transfer) duly executed in blank by such Pledgor and with, if the Administrative
Agent so requests, signature guaranteed, to be held by the Administrative Agent,
subject to the terms of this Pledge Agreement, as Pledged Collateral.
section 8.Voting Rights.
(a)During the term of this Pledge Agreement, so long as no Event of Default has
occurred and is continuing, each Pledgor shall have (i) the right to vote the
Pledged Interests on all governing questions in a manner not inconsistent with
the terms of this Pledge Agreement or any Loan Documents and (ii) the right to
be a member or a partner of all the Pledged Subsidiaries which are limited
liability companies or partnerships, respectively.
(b)Upon the occurrence and during the continuance of an Event of Default, all
rights of a Pledgor to exercise the voting and/or consensual rights and powers
which a Pledgor is entitled to exercise pursuant to subsection (a) above shall
cease, and all such rights thereupon shall become immediately vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to (i) exercise such voting and/or consensual rights and powers which
any Pledgor shall otherwise be entitled to exercise pursuant to subsection (a)
above, and (ii) become a member or partner of each and all of the Pledged
Subsidiaries which are limited liability companies or partnerships,
respectively, and as such (x) exercise, or direct the applicable Pledgor as to
the exercise of all voting, consent, managerial, election and other membership
rights to the applicable Pledged Collateral and (y) exercise, or direct any
Pledgor as to the exercise of any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to the
applicable Pledged Collateral, as if the Administrative Agent were the absolute
owner thereof, all without liability except to account for property actually
received by it; provided, that the Administrative Agent shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure so to do or delay in so doing. Such authorization
shall constitute an irrevocable voting proxy from such Pledgor to the
Administrative Agent or, at the Administrative Agent’s option, to the
Administrative Agent’s nominee.
section 9.Dividends and Other Distributions.
(a)So long as no Event of Default has occurred and is continuing:


7

--------------------------------------------------------------------------------





(i)Each Pledgor shall be entitled to receive and retain any and all dividends,
cash distributions and interest paid in respect of the Pledged Collateral to the
extent such distributions are not prohibited by the Loan Documents, provided,
however, that any and all (A) distributions, dividends and interest paid or
payable other than in cash with respect to, and instruments and other property
received, receivable or otherwise distributed with respect to, or in exchange
for, any of the Pledged Collateral, (B) dividends and other distributions paid
or payable in cash with respect to any of the Pledged Collateral on account of a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, and (C) cash paid, payable or
otherwise distributed with respect to principal of, or in redemption of, or in
exchange for, any of the Pledged Collateral, shall be Pledged Collateral, and
shall be forthwith delivered to the Administrative Agent to hold, for the
benefit of the Administrative Agent and the Lenders, as Pledged Collateral and
shall, if received by a Pledgor, be received in trust for the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, be
segregated from the other property or funds of such Pledgor, and be delivered
immediately to the Administrative Agent as Pledged Collateral in the same form
as so received (with any necessary endorsement); and
(ii)The Administrative Agent shall execute and deliver (or cause to be executed
and delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
receive the dividends or interest payments which it is authorized to receive and
retain pursuant to clause (i) above.
(b)Upon the occurrence and during the continuance of an Event of Default:
(i)All rights of the Pledgors to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 9(a)(i) hereof shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, which shall thereupon have the sole right
to receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and
(ii)All dividends, distributions and interest payments which are received by any
Pledgor contrary to the provisions of clause (i) of this Section 9(b) shall be
received in trust for the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, shall be segregated from other funds of
such Pledgor and shall be paid over immediately to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsements).
section 10.Remedies.
(a)The Administrative Agent shall have, in addition to any other rights given
under this Pledge Agreement or by law, all of the rights and remedies with
respect to the Pledged Collateral of a secured party under the UCC or any other
Applicable Law. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent (personally or through an agent) is hereby
authorized and empowered to transfer and register in its name or in the name of
its nominee the whole or any part of the Pledged Collateral, to exercise all
voting rights with respect thereto, to collect and receive all cash dividends or
distributions and other distributions made thereon, and to otherwise act with
respect to the Pledged Collateral as though the Administrative Agent were the
outright owner thereof (in the case of a limited liability company, the sole
member and manager thereof and, in the case of a partnership, a partner
thereof), each Pledgor hereby irrevocably constituting and appointing the
Administrative Agent as the proxy and attorney in fact of such Pledgor, with
full power of substitution to do so; provided, however, that the Administrative
Agent shall have no duty to exercise any such right or to preserve the same and
shall not be liable for any failure to do so or for any delay in doing so;
provided, further, however, that the Administrative Agent agrees to exercise
such proxy and powers only so long as an Event of Default shall have occurred
and is continuing.
(b)In addition, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have such powers of sale and other
powers as may be conferred by


8

--------------------------------------------------------------------------------





Applicable Law and regulatory requirements. With respect to the Pledged
Collateral or any part thereof which shall then be in or shall thereafter come
into the possession or custody of the Administrative Agent or which the
Administrative Agent shall otherwise have the ability to transfer under
Applicable Law, the Administrative Agent may, in its sole discretion, without
notice except as specified below, after the occurrence and during the
continuance of an Event of Default, sell or cause the same to be sold at any
exchange, broker’s board or at public or private sale, in one or more sales or
lots, at such price as the Administrative Agent may deem best, for cash or on
credit or for future delivery, without assumption of any credit risk, and the
purchaser of any or all of the Pledged Collateral so sold shall thereafter own
the same, absolutely free from any claim, encumbrance or right of any kind
whatsoever. The Administrative Agent and each of the Lenders may, in its own
name, or in the name of a designee or nominee, buy the Pledged Collateral at any
public sale and, if permitted by applicable law, buy the Pledged Collateral at
any private sale.
(c)Unless any of the Pledged Collateral threatens to decline speedily in value
or is or becomes of a type sold on a recognized market, the Administrative Agent
will give the applicable Pledgor reasonable notice of the time and place of any
public sale thereof, or of the time after which any private sale or other
intended disposition is to be made. Any sale of the Pledged Collateral conducted
in conformity with reasonable commercial practices of Lenders, commercial
finance companies, insurance companies or other financial institutions disposing
of property similar to the Pledged Collateral shall be deemed to be commercially
reasonable. Notwithstanding any provision to the contrary contained herein, each
Pledgor agrees that any requirements of reasonable notice shall be met if such
notice is received by such Pledgor as provided in Section 27 below at least ten
(10) days before the time of the sale or disposition; provided, however, that
the Administrative Agent may give any shorter notice that is commercially
reasonable under the circumstances. Any other requirement of notice, demand or
advertisement for sale is waived, to the extent permitted by law.
(d)In view of the fact that federal and state securities laws may impose certain
restrictions on the method by which a sale of the Pledged Collateral may be
effected after an Event of Default, each Pledgor agrees that upon the occurrence
and during the continuation of an Event of Default, the Administrative Agent
may, from time to time, attempt to sell all or any part of the Pledged
Collateral by means of a private placement restricting the bidders and
prospective purchasers to those who are qualified and will represent and agree
that they are purchasing for investment only and not for distribution. In so
doing, the Administrative Agent may solicit offers to buy the Pledged
Collateral, or any part of it, from a limited number of investors deemed by the
Administrative Agent, in its reasonable judgment, to be financially responsible
parties who might be interested in purchasing the Pledged Collateral. If the
Administrative Agent solicits such offers from not less than four (4) such
investors, then the acceptance by the Administrative Agent of the highest offer
obtained therefrom shall be deemed to be a commercially reasonable method of
disposing of such Pledged Collateral; provided, however, that this Section does
not impose a requirement that the Administrative Agent solicit offers from four
(4) or more investors in order for the sale to be commercially reasonable.
(e)The rights and remedies of the Administrative Agent and the Lenders under
this Pledge Agreement are cumulative and not exclusive of any rights or remedies
which any of them otherwise has. All proceeds of the sale of the Pledged
Collateral received by the Administrative Agent hereunder shall be applied by
the Administrative Agent to payment of the Obligations pursuant to the terms of
the Credit Agreement. Each Pledgor shall remain jointly and severally liable and
will pay, on demand, any deficiency remaining in respect of the Obligations.
section 11.Administrative Agent Appointed Attorney in Fact. Each Pledgor hereby
constitutes and appoints the Administrative Agent as the attorney-in-fact of
such Pledgor with full power of substitution either in the Administrative
Agent’s name or in the name of such Pledgor to do any of the following : (a) to
perform any obligation of such Pledgor hereunder in such Pledgor’s name or
otherwise; (b) to ask for, demand, sue for, collect, receive, receipt and give
acquittance for any and all moneys due or


9

--------------------------------------------------------------------------------





to become due under and by virtue of any Pledged Collateral; (c) to prepare,
execute, file, record or deliver notices, assignments, financing statements,
continuation statements, applications for registration or like papers to
perfect, preserve or release the Administrative Agent’s security interest in the
Pledged Collateral; (d) to issue entitlement orders, instructions and other
orders to any securities intermediary in connection with any of the Pledged
Collateral held by or maintained with such securities intermediary; (e) to
verify facts concerning the Pledged Collateral in such Pledgor’s name, its own
name or a fictitious name; (f) to endorse checks, drafts, orders and other
instruments for the payment of money payable to such Pledgor, representing any
interest or dividend or other distribution payable in respect of the Pledged
Collateral or any part thereof or on account thereof and to give full discharge
for the same; (g) to exercise all rights, powers and remedies which such Pledgor
would have, but for this Pledge Agreement, with respect to any of the Pledged
Collateral; and (h) to carry out the provisions of this Pledge Agreement and to
take any action and execute any instrument which the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, and to do all
acts and things and execute all documents in the name of such Pledgor or
otherwise, deemed by the Administrative Agent as necessary, proper and
convenient in connection with the preservation, perfection or enforcement of its
rights hereunder; provided, however, that the Administrative Agent shall not
take any of the foregoing actions (other than those described in clauses (a) and
(c)) unless an Event of Default exists. Nothing herein contained shall be
construed as requiring or obligating the Administrative Agent or any other
secured party to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by it, or to present or file any claim or
notice, or to take any action with respect to the Pledged Collateral or any part
thereof or the moneys due or to become due in respect thereof or any property
covered thereby, and no action taken by the Administrative Agent or any of the
Lenders or omitted to be taken with respect to the Pledged Collateral or any
part thereof shall give rise to any defense, counterclaim or offset in favor of
any Pledgor or to any claim or action against the Administrative Agent or any of
the Lenders. The power of attorney granted herein is irrevocable and coupled
with an interest.
section 12.Waivers. (i) Each Pledgor waives presentment and demand for payment
of any of the Obligations, protest and notice of dishonor or default with
respect to any of the Obligations and all other notices to which such Pledgor
might otherwise be entitled except as otherwise expressly provided herein or in
the applicable Loan Document.
(i)Each Pledgor understands and agrees that its obligations and liabilities
under this Pledge Agreement shall remain in full force and effect,
notwithstanding foreclosure of any property securing all or any part of the
Obligations by trustee sale or any other reason impairing the right of any
Pledgor, the Administrative Agent or any of the Lenders to proceed against any
Pledged Subsidiary or any Pledged Subsidiary’s property. Each Pledgor agrees
that all of its obligations under this Pledge Agreement shall remain in full
force and effect without defense, offset or counterclaim of any kind,
notwithstanding that such Pledgor’s rights against any Pledged Subsidiary may be
impaired, destroyed or otherwise affected by reason of any action or inaction on
the part of the Administrative Agent or any Lender.
(ii)Each Pledgor hereby expressly waives the benefits of any law in any
jurisdiction purporting to allow a guarantor or pledgor to revoke a continuing
guaranty or pledge with respect to any transactions occurring after the date of
the guaranty or pledge.
section 13.Term. This Pledge Agreement shall remain in full force and effect
until the earliest to occur of (i) the Equity Pledge Release Date, (ii)
termination of this Pledge Agreement in accordance with Section 7.14(c) of the
Credit Agreement and (iii) indefeasible payment in full of the Obligations
(other than contingent indemnity obligations) and termination of all commitments
to extend credit under the Loan Documents. Upon termination of this Pledge
Agreement in accordance with its terms, the Administrative Agent agrees to take
such actions as any Pledgor may reasonably request, and at the sole cost and
expense of such Pledgor, to evidence the termination of this Pledge Agreement.
section 14.Releases. The Administrative Agent may, in accordance with Section
7.14 of the Credit Agreement, release any of the Pledged Collateral or any
Pledgor from this Pledge Agreement or


10

--------------------------------------------------------------------------------





may substitute any of the Pledged Collateral for other Pledged Collateral
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Pledge Agreement as to any Pledged
Collateral or Pledgor not expressly released or substituted.
section 15.Successors and Assigns. This Pledge Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that no Pledgor shall have any right or power to
assign this Pledge Agreement or any interest herein or in the Pledged Collateral
or any part thereof and any such assignment by a Pledgor shall be null and void
ab initio and of no force or effect absent the prior written consent of the
Administrative Agent.
section 16.Reimbursement of Administrative Agent. Each Pledgor agrees to pay,
within 10 Business Days after receipt of an invoice therefor, to the
Administrative Agent the amount of any and all actual costs and expenses,
including the fees, disbursements and other charges of its counsel and of any
experts or agents that the Administrative Agent may incur in connection with (a)
the administration of this Pledge Agreement, (b) the custody or preservation of,
or any sale of, collection from, or other realization upon, any of the Pledged
Collateral, (c) the exercise or enforcement of any of the rights of the
Administrative Agent hereunder, or (d) the failure by any Pledgor to perform or
observe any of the provisions hereof or otherwise in respect of the Pledged
Collateral.
section 17.Continuing Security Interest. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall remain in full
force and effect until it terminates in accordance with its terms.
section 18.Security Interest Absolute. All rights of the Administrative Agent
hereunder, the grant of a security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of the payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from any Loan Document, or any other agreement or instrument relating to any of
the foregoing, (c) any exchange, release or nonperfection of any other Pledged
Collateral, or any release or amendment or waiver of or consent to or departure
from any guaranty, for all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or in respect of this
Pledge Agreement (other than the indefeasible payment in full of all the
Obligations).
section 19.GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
section 20.Waiver of Jury Trial; Consent to Jurisdiction; Venue; Service of
Process.
(A)EACH OF THE PLEDGORS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY OF THE PLEDGORS AND THE
ADMINISTRATIVE AGENT WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PLEDGORS AND THE ADMINISTRATIVE
AGENT HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF
ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED
BY OR AGAINST ANY PLEDGOR OR THE ADMINISTRATIVE AGENT ARISING OUT OF THIS PLEDGE
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO
OR WITH ANY COLLATERAL OR ANY LIEN OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF THE PLEDGORS AND THE
ADMINISTRATIVE AGENT OF ANY KIND OR NATURE RELATING TO THIS PLEDGE


11

--------------------------------------------------------------------------------





AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO.
(B)EACH OF THE PLEDGORS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT OR ANY RELATED PARTY OF THE ADMINISTRATIVE AGENT IN ANY
WAY RELATING TO THIS PLEDGE AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PLEDGORS AND THE ADMINISTRATIVE AGENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PLEDGORS
AND THE ADMINISTRATIVE AGENT AGREES THAT A FINAL, NON-APPEALABLE JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS PLEDGE AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS PLEDGE AGREEMENT OR THE COLLATERAL AGAINST ANY PLEDGOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE PLEDGORS AND THE
ADMINISTRATIVE AGENT FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(C)EACH PLEDGOR HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE BORROWER TO ACT
AS ITS AGENT FOR SERVICE OF PROCESS AND NOTICES REQUIRED TO BE DELIVERED UNDER
THIS PLEDGE AGREEMENT OR UNDER THE OTHER LOAN DOCUMENTS, IT BEING UNDERSTOOD AND
AGREED THAT RECEIPT BY THE BORROWER OF ANY SUMMONS, NOTICE OR OTHER SIMILAR ITEM
SHALL BE DEEMED EFFECTIVE RECEIPT BY EACH PLEDGOR AND ITS SUBSIDIARIES.
(D)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH OF THE PLEDGORS
AND THE ADMINISTRATIVE AGENT WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF ALL AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE
TERMINATION OF THIS PLEDGE AGREEMENT.


12

--------------------------------------------------------------------------------





section 21.Marshalling. Neither the Administrative Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Pledgor or any other
Person or against or in payment of any or all of the Obligations.
section 22.No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Pledge Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Pledge Agreement
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Pledge Agreement.
section 23.Severability. Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.
section 24.Further Assurances. Each Pledgor agrees that it will cooperate with
the Administrative Agent and will execute and deliver, or cause to be executed
and delivered, all such other transfer powers, proxies, instruments and
documents, and will take all such other actions, including, without limitation,
the execution and filing of financing statements (and each Pledgor hereby
authorizes the Administrative Agent to file any such financing statements), as
the Administrative Agent may reasonably deem necessary from time to time in
order to carry out the provisions and purposes of this Pledge Agreement.
section 25.The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to ensure that safe custody of the Pledged Collateral while
being held by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that each Pledgor shall responsible for preservation of
all rights of such Pledgor in the Pledged Collateral. The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that the
Administrative Agent shall not have responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Pledged Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters or (b)
taking any necessary steps to preserve rights against any parties with respect
to any Pledged Collateral. The Administrative Agent shall not be liable for any
acts, omissions, errors of judgment or mistakes of fact or law including,
without limitation, acts, omissions, errors or mistakes with respect to the
Pledged Collateral, except for those arising out of or in connection with the
Administrative Agent’s gross negligence or willful misconduct.
section 26.No Waiver. Neither the failure on the part of the Administrative
Agent or any Lender to exercise, nor the delay on the part of the Administrative
Agent or any Lender in exercising any right, power or remedy hereunder, nor any
course of dealing between the Administrative Agent or any Lender, on the one
hand, and any Pledgor, on the other hand, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
hereunder preclude any other or the further exercise thereof or the exercise of
any other right, power or remedy.
section 27.Notices. All notices and other communications provided for hereunder
shall be delivered in the manner set forth in Section 12.1 of the Credit
Agreement.
section 28.Amendments, Waivers and Consents. No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
section 29.Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.


13

--------------------------------------------------------------------------------





section 30.Execution in Counterparts. This Pledge Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Pledge Agreement by facsimile, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Pledge Agreement.
section 31.Merger. This Pledge Agreement and the other Loan Documents embody the
final and entire agreement and understanding among the Pledgors, the
Administrative Agent and the Lenders and supersede all prior agreements and
understandings among the Pledgors, the Administrative Agent and the Lenders
relating to the subject matter thereof. This Pledge Agreement and the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties hereto.
section 32.Additional Pledgors. Pursuant to the Credit Agreement, the Borrower
may be required to, and/or to cause certain Subsidiaries to, execute and deliver
to the Administrative Agent (i) in the case of a Subsidiary that is not a
Pledgor at such time, a Pledge Supplement in the form of Exhibit A hereto (each
such supplement, a “Pledge Supplement”) and (ii) in the case of the Borrower or
a Subsidiary that is a Pledgor at such time, a Pledge Amendment, together with
such supporting documentation required pursuant to the Credit Agreement as the
Administrative Agent may reasonably request, in order to create a perfected,
first priority security interest in the Equity Interests in certain
Subsidiaries. The execution and delivery of such instrument shall not require
the consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Pledge Agreement.
[The remainder of this page is intentionally blank.]




IN WITNESS WHEREOF, the Pledgors and the Administrative Agent have duly executed
and delivered this Pledge Agreement as of the date set forth above.


Service Properties Trust, as a Pledgor


By: /s/ Brian E. Donley___________________
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer




Banner Newco LLC, as a Pledgor


By: /s/ Brian E. Donley___________________
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer




Highway ventures borrower LLC, as a Pledgor


By: /s/ Brian E. Donley___________________
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer




14

--------------------------------------------------------------------------------







Highway Ventures Properties trust, as a Pledgor


By: /s/ Brian E. Donley___________________
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By: /s/ Anand J. Jobanputra_______________
Name: Anand J. Jobanputra
Title: Senior Vice President










SCHEDULE I TO PLEDGE AGREEMENT


PLEDGED SUBSIDIARIES


15

--------------------------------------------------------------------------------





Pledgor
Pledged Subsidiary
Certificate No. 1
No. of Shares / Units Owned
Percentage of Ownership
Highway Ventures Borrower LLC
Highway Ventures Properties Trust
 
1,000
100%
Service Properties Trust
HPTWN Properties Trust
 
100
100%
Banner NewCo LLC
SVCN 3 LLC
 
N/A
100%
Service Properties Trust
HPT Suite Properties Trust
 
1,000
100%
Banner NewCo LLC
SVCN 4 LLC
 
N/A
100%
Highway Ventures Properties Trust
Highway Ventures Properties LLC
 
N/A
100%
Service Properties Trust
Banner NewCo LLC
 
N/A
100%



1. To be completed by Pledgors in accordance with Section 4 of the Pledge
Agreement










SCHEDULE II TO PLEDGE AGREEMENT


PLEDGOR INFORMATION


16

--------------------------------------------------------------------------------





Pledgor
Type of Entity
Jurisdiction
Organizational ID No.
Mailing Address of Chief Executive Office
Service Properties Trust
Real Estate Investment
Trust
Maryland
04-3262075
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458
Banner NewCo LLC
Limited Liability Company
Delaware
84-3069989
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458
Highway Ventures Borrower LLC
Limited Liability Company
Delaware
84-3373977
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458
Highway Ventures Properties Trust
 Real Estate Investment Trust
Maryland
26-0239999
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458



EXHIBIT A
to
PLEDGE AGREEMENT
FORM OF PLEDGE SUPPLEMENT
SUPPLEMENT NO.____ dated as of ____, 20___ to the PLEDGE AGREEMENT dated as of
May 8, 2020 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), among Service Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), certain subsidiaries of the Borrower from time to
time signatories thereto as Pledgors (together with the Borrower, collectively,
the “Pledgors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”).
Reference is made to the Second Amended and Restated Credit Agreement dated as
of May 10, 2018 (as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement, dated as of September 17, 2019, and by that
certain Second Amendment to Second Amended and Restated Credit Agreement, dated
as of the date hereof, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the financial institutions from time to time party thereto as lenders
(the “Lenders”) and the Administrative Agent. Capitalized terms used but not
defined herein shall have the respective meanings given to such terms in the
Pledge Agreement or the Credit Agreement, as applicable.
The undersigned Subsidiary of the Borrower (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement and the
Pledge Agreement to become a Pledgor under the Pledge Agreement in consideration
for Loans and Letters of Credit previously made to, or issued for the account
of, the Borrower.
Accordingly, Administrative Agent and the New Pledgor agree as follows:
SECTION 1. In accordance with Section 32 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor, and the
New Pledgor hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all respects on and


17

--------------------------------------------------------------------------------





as of the date hereof. In furtherance of the foregoing, the New Pledgor, as
security for the payment and performance in full of the Obligations, does hereby
create and grant to Administrative Agent, its successors and assigns, a security
interest in and Lien on all of the New Pledgor’s right, title and interest in
and to the Pledged Collateral (as defined in the Pledge Agreement) of the New
Pledgor. Each reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement
shall be deemed to include the New Pledgor. The Pledge Agreement is hereby
incorporated herein by reference.
SECTION 2. The New Pledgor represents and warrants to Administrative Agent that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and Administrative Agent.
Delivery of an executed counterpart of a signature page of this Supplement by
facsimile, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Supplement.
SECTION 4. The New Pledgor hereby represents and warrants that the information
set forth in Schedules I and II attached hereto is true and correct and is
hereby added to the information set forth in Schedules I and II to the Pledge
Agreement, respectively. The New Pledgor hereby agrees that this Supplement may
be attached to the Pledge Agreement and that the Pledged Collateral listed on
Schedule I hereto shall be and become part of the Pledged Collateral referred to
in the Pledge Agreement and shall secure all Obligations in accordance with the
terms of the Pledge Agreement.
SECTION 5. If for any reason any provision or provisions hereof are determined
to be invalid and contrary to any existing or future law, such invalidity shall
not impair the operation of or effect those portions of this Supplement which
are valid.
SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature below.
SECTION 7. The New Pledgor agrees to reimburse Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for
Administrative Agent.
[The remainder of this page is intentionally blank.]




IN WITNESS WHEREOF, the New Pledgor and Administrative Agent have duly executed
and delivered this Supplement to the Pledge Agreement as of the day and year
first above written.


[NEW PLEDGOR]




18

--------------------------------------------------------------------------------





By:        
Name:
Title:
Address:     
    
    
    
Attention:     
Facsimile: (____) _____-______


ACKNOWLEDGED AND AGREED
as of the date first above written:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:        
Name:
Title:


Schedule I to
Supplement No.__
to the Pledge Agreement
PLEDGED SUBSIDIARIES
Pledgor
Pledged Subsidiary
Certificate No.
No. of Shares / Units Owned
Percentage of Ownership
[______]
[______]
[______]
[______]
100%



Schedule II to
Supplement No.__
to the Pledge Agreement


19

--------------------------------------------------------------------------------





NEW PLEDGOR INFORMATION
Pledgor
Type of Entity
Jurisdiction
Organizational ID No.
Mailing Address of Chief Executive Office
[_______]
[_______]
[_______]
[_______]
[_______]













EXHIBIT B
to
PLEDGE AGREEMENT
FORM OF PLEDGE AMENDMENT
Reference is hereby made to the Pledge Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) dated as of May 8, 2020, by and among Service Properties Trust, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the undersigned Pledgor and the other Subsidiaries of the Borrower
from time to time party thereto as Pledgors, and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), whereby the undersigned has pledged certain capital
stock, membership interests and partnership interests, as applicable, of certain
of its Subsidiaries as collateral to the Administrative Agent, for the ratable
benefit of the Lenders, as more fully described in the Pledge Agreement. This
Amendment is a “Pledge Amendment” as defined in the Pledge Agreement and is,
together with the acknowledgments, certificates, and Transfer Powers delivered
herewith, subject in all respects to the terms and provisions of the Pledge
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Pledge Agreement.
By its execution below, the undersigned hereby agrees that (i) this Amendment
may be attached to the Pledge Agreement and that the Pledged Collateral listed
on Schedule I hereto shall be and become part of the Pledged Collateral referred
to in the Pledge Agreement and shall secure all Obligations in accordance with
the terms of the Pledge Agreement and (ii) each [corporation] [limited liability
company] [partnership] listed on Schedule I hereto shall be deemed to be a
Pledged Subsidiary for all purposes of the Pledge Agreement.
By its execution below, the undersigned represents and warrants that it has full
power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 6 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional Pledged Collateral relating hereto. The
Pledge Agreement, as amended and modified hereby, remains in full force and
effect and is hereby ratified and confirmed.
[The remainder of this page is intentionally blank.]


20

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Pledgor has duly executed and delivered this Pledge
Amendment to the Pledge Agreement as of this ______ day of _____, _____.


[PLEDGOR]


By:        
Name:
Title:


Schedule I
to
Pledge Amendment
PLEDGED SUBSIDIARIES
Pledgor
Pledged Subsidiary
Certificate No.
No. of Shares / Units Owned
Percentage of Ownership
[______]
[______]
[______]
[______]
100%





ACKNOWLEDGMENT
TO
PLEDGE AMENDMENT
The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Amendment together with a copy of the Pledge Agreement, agrees promptly to note
on its books the security interests granted under such Pledge Agreement, agrees
that after the occurrence and during the continuance of an Event of Default it
will comply with instructions originated by the Administrative Agent without
further consent by the Pledgor and waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Collateral in the name of the Administrative Agent
or its nominee or the exercise of voting rights by the Administrative Agent or
its nominee.


[NAME[S] OF ADDITIONAL PLEDGED SUBSIDIARY[IES]]


By:         


21

--------------------------------------------------------------------------------





Name:
Title:


EXHIBIT C
to
PLEDGE AGREEMENT
FORM OF TRANSFER POWER
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
_________________________________ _____ [shares] [units] [percent] of the
[capital stock] [membership interests] of _________________, a _____________
[corporation] [limited liability company] [limited partnership] (the “Company”),
represented by Certificate No. _____ (the “[Stock]”), standing in the name of
the undersigned on the books of the Company, and does hereby irrevocably
constitute and appoint ______________________________ as the undersigned’s true
and lawful attorney, for it and in its name and stead, to sell, assign and
transfer all or any of the [Stock], and for that purpose to make and execute all
necessary acts of assignment and transfer thereof; and to substitute one or more
persons with like full power, hereby ratifying and confirming all that said
attorney or substitute or substitutes shall lawfully do by virtue hereof.
Dated:         
[PLEDGOR]


By:        
Name:
Title:


EXHIBIT D
to
PLEDGE AGREEMENT


Form of CONTROL Acknowledgement
PLEDGED SUBSIDIARY:
PLEDGOR:
[Name of Pledged Subsidiary]
[Name of Pledgor]

Reference is hereby made to that certain Pledge Agreement dated as of May 8,
2020 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”), by and among Service Properties
Trust, a real estate investment trust formed under the laws


22

--------------------------------------------------------------------------------





of the State of Maryland (the “Borrower”), the undersigned Pledgor and certain
other Subsidiaries of the Borrower from time to time party thereto as pledgors,
and Wells Fargo Bank, National Association, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not defined herein shall have the meanings ascribed thereto in the
Pledge Agreement.
Pledged Subsidiary is hereby instructed by the Pledgor that all of the Pledgor’s
right, title and interest in and to all of the Pledgor’s rights in connection
with any Equity Interests in Pledged Subsidiary now and hereafter owned by the
Pledgor are subject to a pledge and security interest in favor of Administrative
Agent. Pledgor hereby instructs the Pledged Subsidiary to act upon any
instruction delivered to it by the Administrative Agent with respect to the
Pledged Collateral without seeking further instruction from the Pledgor, and, by
its execution hereof, the Pledged Subsidiary agrees to do so.
Pledged Subsidiary, by its written acknowledgement and acceptance hereof, hereby
(i) acknowledges receipt of a copy of the aforementioned Pledge Agreement and
agrees promptly to note on its books the security interest granted under such
Pledge Agreement, (ii) waives any rights or requirements at any time hereafter
to receive a copy of such Pledge Agreement in connection with the registration
of any Pledged Collateral in the name of the Administrative Agent or its nominee
or the exercise of voting rights by the Administrative Agent or its nominee, and
(iii) acknowledges and agrees that, notwithstanding anything to the contrary in
its bylaws, operating agreement, partnership agreement, declaration or other
applicable governing or organizational documents, such Pledged Subsidiary will
(A) be bound by, and comply with, all terms of the Pledge Agreement applicable
to such Pledged Subsidiary, including, without limitation, Sections 7(e), (f)
and (i) thereof, (B) notify the Administrative Agent in writing promptly of the
occurrence of any of the events described in Section 7(f) of the Pledge
Agreement, and (C) not permit any of the Equity Interests issued by it to be
dealt in or traded on a securities exchange or in securities markets.
[The remainder of this page is intentionally blank.]
IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this ____ day of
____, 20___.
[PLEDGOR]




By:         
Name:
Title:




Acknowledged and accepted this
_____ day of ________, 20 ____


[PLEDGED SUBSIDIARY]


By:    
Name:
Title:


 




23